             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

DERRICK GERARD WARNER                                     PLAINTIFF

v.                         No. 5:19-cv-72-DPM

RONNIE SMITH, Worker,                                 DEFENDANTS
Dallas County Detention Center,
and MIKE RHODES, Officer,
Fordyce Police Department

                                ORDER
       Warner hasn't filed a completed in forma pauperis application;
instead, his mail is being returned undelivered. NQ 6 & NQ 7. His
complaint will therefore be dismissed without prejudice.        LOCAL

RULE   5.5(c)(2).   An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

       So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
